Citation Nr: 0945804	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1942 to 
December 1945.  The Veteran died in May 2005, and the 
appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died in May 2005, and his death certificate cites 
the causes of his death as atherosclerotic coronary artery 
disease, whose onset was years before death; an acute 
myocardial infarction, whose onset was hours before death; 
and ventricular standstill, whose onset was minutes before 
death.  At the time of the Veteran's death, he had one 
service-connected disability, a left foot disability 
resulting from a grenade explosion during his World War II 
service, and his disability was rated 10 percent disabling.

In support of her claim seeking service connection for the 
cause of the Veteran's death, the appellant has submitted a 
medical opinion from the private cardiologist who treated the 
Veteran during his hospitalization in May 2005 stating that 
the "battle wounds to [the Veteran's] lower extremities 
caused poor circulation, which contributed to his peripheral 
vascular disease, which led to coronary artery disease that 
was a contributing factor to [the Veteran's] cause of 
death."  The appellant has also submitted a statement from 
the Veteran's private internist stating that the Veteran had 
been treated for poor circulation for several years.
The Board notes that neither the Veteran's medical records 
from his private internist nor his medical records from his 
May 2005 hospitalization are of record.  Efforts to obtain 
these records should be made as they may provide relevant 
information regarding the cause of the Veteran's death.

Additionally, the Board concludes that a VA medical opinion 
should be obtained to address any relationship between the 
Veteran's service-connected disability and his death.  

Accordingly, the case is REMANDED for the following action:

1.  With any assistance necessary from the 
appellant, request the Veteran's medical 
records from the Greeneville Internal 
Medicine Group, 803 East Church Street, 
Greeneville, TN 37745, and from his 
treating physician at the time of his 
hospitalization in May 2005, Dr. 
Christopher W. Sholes of Cardiology 
Consultants of Johnson City, P.C., 311 
Princeton Road, Suite 7, Johnson City, TN 
37601.

2.  Next, request a VA medical opinion 
addressing whether it is at least as 
likely as not that the Veteran's service-
connected shrapnel wound residuals and 
foot disability was a principal or 
contributory cause of his death.  The 
claims folder must be provided to the VA 
physician for review.  The opinion 
provider is requested to include a 
complete rationale for any opinions 
expressed, and to address any opinions in 
the record that may be contrary to his/her 
own.  If it is determined that a 
medically-sound opinion cannot be reached, 
it is requested that an explanation as to 
why that is so be included.  

3.  Once the above-requested development 
has been completed, the appellant's claim 
must be readjudicated.  If the decision 
remains adverse to the appellant, she and 
her representative must be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


